Citation Nr: 9901740	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-32 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
a fracture of the left middle finger.  


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1979 until 
January 1982.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In November 1996, the Board denied service connection for a 
chronic acquired psychiatric disorder and remanded the 
remaining issues for further development.  The issues 
remanded included entitlement to service connection for skin 
disorders of the face and back.  The RO granted service 
connection for skin disorders of the face and back in August 
1998.  In a statement dated in August 1998, it appears that 
the veteran may be requesting an increased rating for the 
skin disorder.  This is referred to the RO for appropriate 
action.   


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he should be granted an increased 
rating for the residuals of a left middle finger injury as 
the RO failed to assess his disability correctly.  He 
maintains that the current evaluation does not adequately 
reflect the severity of his condition.  He alleges that his 
disability interferes with his employment, and limits his 
activities.  Specifically, he notes that he suffers from 
stiffness and numbness of the left middle finger.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of evidence 
is against the veteran's claim for an increased rating for 
left middle finger injury residuals.


FINDING OF FACT

The left middle finger disability is manifested by subjective 
complaints of stiffness and numbness, with complete range of 
finger motion.



CONCLUSION OF LAW

The criteria for a compensable rating for the residuals of a 
fracture of the left middle finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
4.40, Diagnostic Code 5226 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  It has not been alleged or shown 
that additional relevant evidence exists that is not of 
record.  The Board is satisfied that there is no further duty 
of VA to assist the veteran in the development of his claim 
under 38 U.S.C.A. § 5107.

The evaluation assigned for service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1998).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the United States Court of Veterans 
Appeals (Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  Although a rating specialist is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

A September 1979 clinical report discloses that the veteran 
fractured the middle phalanx of the left middle finger while 
playing football.  A December 1994 rating decision granted 
service connection for the residuals of a left middle finger 
injury and assigned a noncompensable evaluation under 
38 C.F.R. § 4.71, Diagnostic Code 5226, which is for 
ankylosis of the middle finger.  A 10 percent rating is 
assigned for favorable or unfavorable ankylosis.  When there 
is extremely unfavorable ankylosis, the residuals will be 
rated as amputations.  See 38 C.F.R. § 4.71, Diagnostic Code 
5154 (1998).  In classifying the severity of ankylosis and 
limitation of motion of digits, singly and in combination, 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or 
extreme flexion, will be rated as amputation.  Ankylosis of 
both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis.  When only 
one joint of a digit is ankylosed or limited in motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 cm) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable ankylosis.  
38 C.F.R. § 4.71 (1998).   

The August 1997 VA examination report clearly indicates that 
there was no ankylosis of the left middle finger.  Ankylosis 
is stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the joint.  
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  On examination, 
the veteran had complete range of motion.  He was able to 
contact the palm in the vicinity of the palmar crease by all 
fingers.  This amount of movement does not equate to 
ankylosis.  

The Board must also discuss the impact of pain and other 
factors as set forth in 38 C.F.R. §§ 4.40 and 4.45, that is, 
whether the veteran experiences any pain on motion, 
incoordination, weakened movement, excess fatigability, or 
any of the other factors articulated in 38 C.F.R. § 4.45.  
These include less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); impaired ability to execute skilled movements 
smoothly; and swelling, deformity or atrophy of disuse.  If 
the veteran experiences any of these factors, the Board is to 
discuss whether any of these factors entitle the veteran to a 
compensable rating under any of the diagnostic codes in the 
rating schedule.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veterans reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45 
(1998).  The rating schedule is intended to recognize painful 
motion with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (1998). 

The record does not show that the veteran experiences 
incoordination, weakened movement, or excess fatigability in 
his left middle finger.  At the VA examination, it was noted 
that the palm showed calluses and signs of use of the left 
hand.  The fingers did not show any signs of  neurotrophic 
flattening.  Although the veteran reported that he 
experienced swelling, the medical evidence does not confirm 
this.  The examiner reported the veteran did not have excess 
swelling.  

The record does not reflect that the veteran has alleged or 
shown impaired ability to execute skilled movements smoothly, 
deformity, or atrophy of disuse.  The VA examiner indicated 
that testing for grip revealed that he did not exhibit 
problems gripping in the left middle finger and, as noted, he 
was able to touch the palm of his hand with his finger.  
Further, examination of the forearm musculature, particularly 
during efforts, disclosed good forearm muscle response 
without evidence of muscle weakness or atrophy in that area.  
The examiner did also note that the veteran professed 
hypalgesia and hypesthesia distal to the distal flexor 
crease.  However, a review of the examination report does not 
show that this was objectively confirmed on examination.  
Moreover, radiological findings disclosed that the soft 
tissues and bony structures of the left middle finger 
appeared intact and normal.  

While the veteran has reported severe residuals, examination 
has not revealed edema, swelling, acute heat, effusion or 
other physical findings indicative of severe residuals.  
Furthermore, it is has not been contended or shown that the 
disability hinders the veterans manual dexterity to any 
material degree.  The VA examiner commented that from a 
functional standpoint, the veteran had a functional left 
middle finger.  As residual physical findings are not shown, 
even with consideration of 38 C.F.R. §§ 4.7 and 4.40 (1998), 
a compensable evaluation for disability associated with the 
left middle finger is not warranted. 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Boards denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellants claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veterans disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  First, as discussed above, the rating schedule 
provides for the assignment of a higher evaluation for the 
disability at issue, but the required manifestations have not 
been demonstrated in this case.  Further, it has not been 
contended or shown that the disability at issue resulted in 
frequent periods of hospitalization.  A review of the claims 
file does not show that the service-connected disability has 
resulted in hospitalization.  Although the veteran has sought 
treatment for a painful left hand on occasion, this has not 
resulted in treatment on the left middle finger let alone 
hospitalization.  He has not been hospitalized or received 
treatment for his left middle finger since service discharge.

Concerning the factor of marked interference with employment, 
the Board notes that the veteran has offered limited 
statements in this regard.  In fact, the only records that 
relate to his employment are VA outpatient records from his 
treatment for substance abuse.  In May 1998, he related that 
he was working full time at a sheet metal company.  In June 
1998, he reported that he lost 2-3 jobs as a result his 
alcohol abuse.  There is no documentation from his place of 
employment to show that he has lost an inordinate amount of 
time from his job as a result of his service connected 
disability or that it markedly affected his ability to 
perform his job duties. As noted above, it is has not been 
shown that this disability hinders the veterans manual 
dexterity to any material degree.  In short, he has not 
produced objective evidence that would indicate that the 
disability has interfered with his employment to such an 
extent that he is entitled to extraschedular consideration.  
Neither the veterans statements nor the medical records nor 
reports indicate that the disability at issue warrants the 
assignment of an extraschedular evaluation.


ORDER

A compensable evaluation for the residuals of a fracture of 
the left middle finger is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
